        Case 3:19-cv-00114-SK Document 50 Filed 01/22/19 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304-1212
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350

 5   Jean-Jacques Cabou, Bar No. 022835
     JCabou@perkinscoie.com
 6   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 7   Phoenix, AZ 85012-2788
     Telephone: 602.351.8000
 8   Facsimile: 602.648.7000

 9   Attorneys for Defendant
     Twitter, Inc.
10

11                                 UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13

14   Craig R. Brittain, an individual and US           Case No. 3:19-CV-01114
     Senate candidate in Arizona in the 2018
15   Federal Elections;                                CONSENT TO MAGISTRATE JUDGE
                                                       JURISDICTION
16   Brittain For US Senate, a Principal
     Campaign Committee (And on behalf of all
17   similarly affected users of Twitter),

18                          Plaintiffs,

19          v.

20   Twitter, Inc., a California corporation,

21                          Defendant.

22

23          In accordance with the provisions of 28 U.S.C. § 636(c), Defendant Twitter, Inc.

24   (“Twitter”) voluntarily consents to have a United States magistrate judge conduct all further

25   proceedings in this case, including trial and entry of final judgment. Twitter understands that

26   appeal from the judgment shall be taken directly to the United States Court of Appeals for the

27   Ninth Circuit.

28

                                                        CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                     3:19-CV-01114
        Case 3:19-cv-00114-SK Document 50 Filed 01/22/19 Page 2 of 3



 1
     DATED: January 22, 2019                PERKINS COIE LLP
 2

 3                                          By: /s/ Julie E. Schwartz___________
                                                Julie E. Schwartz, Bar No. 260624
 4                                              JSchwartz@perkinscoie.com

 5                                          Attorneys for Defendant
                                            Twitter, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -2-
                                            CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                         3:19-CV-01114
        Case 3:19-cv-00114-SK Document 50 Filed 01/22/19 Page 3 of 3



 1
                                         PROOF OF SERVICE
 2

 3          I hereby certify that on January 22, 2019, I caused the foregoing document to be

 4   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing.

 5          I further certify that service was made by United States Postal Service to the following

 6   non CM/ECF participants:

 7
             Craig R. Brittain
 8           8625 E. Sharon Dr.
 9           Scottsdale, AZ 85260
             602-502-5612
10           Email: craigrbrittain@gmail.com
             PRO SE
11

12           Brittain For US Senate
             c/o Craig R. Brittain
13           8625 E. Sharon Dr.
             Scottsdale, AZ 85260
14
             602-502-5612
15           Email: craigrbrittain@gmail.com
             PRO SE
16

17
            I declare that I am employed in the office of a member of the bar of this court at whose
18
     direction the service was made.
19
            Executed on January 22, 2019, at Palo Alto, California.
20

21
                                                  /s/ Ruth St. Amant
22
                                                  Ruth St. Amant
23

24

25

26

27

28

                                                                                    PROOF OF SERVICE
                                                                                        3:19-CV-01114
